—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered November 3, 1997, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the defendant was not entitled to a charge of temporary and lawful possession of a weapon (see, People v Medina, 237 AD2d 382).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.